Citation Nr: 0402350	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  00-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
shoulders, to include arthritis.

2.  Entitlement to service connection for a disorder of the 
hips, to include arthritis.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to an evaluation in excess of 30 percent for 
arteriosclerotic heart disease with angina pectoris and 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran retired from active duty in the United States 
Army in October 1990 with more than 20 years of service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in March 1999 and February 2001 by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On October 21, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of that hearing is of record.

At the hearing in October 2003, the veteran raised the issue 
of entitlement to service connection for disorders of the 
hips and shoulders as secondary to his service connected 
heart disorder.  He testified that he had recently injured 
his hips and shoulders when he fell and that he believed that 
his falls were related to his heart disorder.  The veteran's 
secondary service connection claim has not been adjudicated 
by the RO and is referred to the RO for appropriate action.

This decision by the Board will decide the issue of 
entitlement to service connection for a disorder of the hips.  
The remaining issues on appeal are being remanded to the RO 
for further development via the Appeals Management Center in 
Washington, DC.  VA will notify the appellant if further 
action on his part is required. 


FINDINGS OF FACT

1.  The veteran did not sustain an injury to either hip 
during his active service.

2.  There is no competent medical evidence of a nexus between 
a current disorder of the hips and the veteran's service.

3.  There is no medical evidence of a diagnosis of arthritis 
of the hips.


CONCLUSION OF LAW

A disorder of the hips was not incurred in or aggravated by 
service, and arthritis of the hips may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that, with 
regard to the issue of entitlement to service connection for 
a disorder of the hips, VA has complied with the requirements 
of the statute.  The veteran has not identified any evidence 
which may be pertinent to that claim which the RO has not 
obtained and considered.  The RO notified the veteran of the 
requirements in law to establish entitlement to the benefit 
which the veteran is seeking.  In addition, at the hearing in 
October 2003, after a pre-hearing consultation with the 
veteran, the veteran's representative stated on the record 
that the veteran waived any deficiencies in the notice which 
the RO was required to provide him pursuant to the VCAA.  The 
Board finds that the veteran thereby made a knowing waiver of 
his right to any further notice from VA concerning the 
evidence needed to substantiate his claim for service 
connection for a disorder of the hips on a direct basis and 
he had the right, as the claimant, to so waive the notice 
requirements with regard to that issue.  The Board concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim for 
direct service connection for a disorder of the hips and that 
the notice provisions of the VCAA have been fulfilled with 
regard to that issue.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his claim for 
direct service connection for a disorder of the hips at this 
time and the Board will, therefore, proceed to consider that 
claim on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Arthritis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. § 3.307, 3.309 (2003).

The veteran's service medical records are entirely negative 
for any complaint, findings, or diagnosis of any disorder or 
abnormality of the hips.  In a report of medical history for 
retirement in October 1990, the veteran made no reference to 
any problem with his hips.  At an examination for retirement 
in October 1990, no disorder of the hips was found.

At VA examinations in April 1991 and November 1992, the 
veteran made no complaint concerning his hips and no disorder 
of the hips was diagnosed.

At a VA joints examination in March 1998, the veteran 
indicated to the examiner that in 1991 he noticed low back 
pain radiating to the left hip, which was relieved by 
medication.  He denied any injury.  The pertinent examination 
diagnosis was hip pain secondary to soft tissue injury.  

At a VA joints examination in June 2002, the veteran 
complained of intermittent pain in his hips.  He gave a 
history of frequent falls since 1992 or 1993.  On 
examination, range of motion of the hips was flexion to 120 
degrees, extension to 20 degrees, adduction to 15 degrees, 
abduction to 35 degrees, external rotation to 50 degrees, and 
internal rotation to 25 degrees with minimal to moderate 
functional loss due to pain.  X-rays of the hips were normal.  
The pertinent diagnosis was chronic bilateral hip disorder 
with minimal to moderate functional loss due to pain.

At the hearing in October 2003, the veteran testified that in 
service he had no problems with his hips.

Upon consideration of the evidence of record, the Board notes 
that the veteran does not contend that he sustained any 
injury to hips while he was on active duty and that there is 
no competent medical evidence relating his current hip 
disorder to any incident or manifestation during his active 
service.  The Board also notes that there is no medical 
evidence of a diagnosis of arthritis of the hips.  In short, 
there is no credible evidence that any disorder of the hips 
was incurred in or aggravated by the veteran's active 
service.  The Board must, therefore, conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a disorder of the hips, to include 
arthritis, on either a direct or a presumptive basis, and 
entitlement to that benefit is not established.  See 
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
  

ORDER

Service connection for a disorder of the hips, to include 
arthritis, is denied.


REMAND

With regard to the veteran's claim for service connection for 
a disorder of the shoulders, his service medical records are 
negative for a complaint or diagnosis related to the 
shoulders.  However, in a report of medical history for 
retirement in October 1990, the veteran stated that he had or 
had had a painful or "trick" shoulder or elbow, and a 
physician noted "Swelling painful L shoulder since 1989 not 
an active problem."  

At VA examinations in April 1991 and November 1992, the 
veteran made no complaint concerning his shoulders and there 
were no findings related to the shoulders.  At a VA joints 
examination in March 1998, the veteran indicated to the 
examiner that in 1991 he noticed pain and numbness in his 
left shoulder radiating to the left upper extremity.  He 
denied any history of injury.  At a VA joints examination in 
June 2002, the veteran gave a history of shoulder pain since 
1991.  The pertinent diagnosis was chronic bilateral shoulder 
disorder with minimal to moderate functional loss due to 
pain.

With regard to the claim for service connection for diabetes 
mellitus, records of a service department hospital show a 
diagnosis in October 1997 of "new onset diabetes mellitus."  
The veteran contends that in service he had early signs of 
diabetes.  He points out that, in July 1987, he had random 
glucose of 120 mg/dl and that, in September 1990, he had a 
glucose reading of 135.  The Board notes that, at his 
retirement examination in October 1990, laboratory studies 
for albumin and sugar were negative and that, at a VA 
examination in April 1991, the random glucose reading was 112 
and urine glucose was negative.

The Board finds that the medical examinations and opinions 
are needed to decide the claims for service connection for a 
disorder of the shoulders and for diabetes mellitus, and this 
case will be remanded for that purpose.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).

With regard to the claim for a higher evaluation for a 
cardiovascular disorder, the Board notes that the most recent 
VA heart examination was in September 1999, which was over 4 
years ago.  The Board finds that an up-to-date VA examination 
is needed to properly evaluate the current state of the 
veteran's service connected cardiovascular disorders.  The 
Board points out to the veteran that, when a claimant, 
without good cause, fails to report for a necessary 
examination, a claim for an increased evaluation shall be 
denied.  38 C.F.R. § 3.655 (2003).

The veteran filed a claim for an increased evaluation for his 
heart-hypertension disability in December 1997.  The criteria 
for rating disabilities of the cardiovascular system were 
revised effective January 12, 1998.  See 62 Fed. Reg. 65219 
(Dec. 11, 1997).

38 C.F.R. § 4.104 (2003) Note (2) provides that:

One MET (metabolic equivalent) is the energy cost of  
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute. When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or
 syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.

38 C.F.R. § 4.104 (2003), Diagnostic Code 7005, pertaining to 
arteriosclerotic heart disease (Coronary artery disease), 
provides that:

An evaluation of 100 percent is warranted for 
arteriosclerotic heart disease with documented coronary 
artery disease resulting in: Chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or      syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.
An evaluation of 60 percent is warranted for arteriosclerotic 
heart disease with     more than one episode of acute 
congestive heart failure in the past year, or; when workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.
An evaluation of 30 percent is warranted for arteriosclerotic 
heart disease when     workload of greater than 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.
An evaluation of 10 percent is warranted for arteriosclerotic 
heart disease when     workload of greater than 7 METs but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.

38 C.F.R. § 4.104 (2003), Diagnostic Code 7101, pertaining to 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), provides as follows:
An evaluation of 60 percent is warranted when diastolic 
pressure is predominantly 130 or more.
An evaluation of 40 percent is warranted when diastolic 
pressure is predominantly 120 or more.
An evaluation of 20 percent is warranted when diastolic 
pressure is predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.
An evaluation of 10 percent is warranted when diastolic 
pressure is predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.

Note (1) to Diagnostic Code 7101 provides that:
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure  of less than 90mm.

Under the circumstances, this case is REMANDED for the 
following:

1.	The RO should arrange for the veteran to undergo an 
orthopedic examination.  It is imperative that the 
examiner review the pertinent medical evidence in the 
claims file and a copy of this REMAND.  The examiner 
should determine the nature and extent of any current 
disorder of the shoulders.  All indicated diagnostic 
studies should be performed.  The examiner should 
respond to the following question: Is it more likely (a 
greater than 50 percent probability), less likely (a 
less than 50 percent probability), or at least as 
likely as not (50 percent probability) that a current 
disorder of the left shoulder and/or right shoulder, if 
found, is related to complaints or symptoms noted in 
the veteran's report of medical history in October 
1990?  A rationale for the opinion expressed should be 
provided.

2.	The RO should arrange for the veteran to be examined by 
a specialist in endocrinology.  It is imperative that 
the examiner review the pertinent medical evidence in 
the claims file and a copy of this REMAND.  All 
indicated diagnostic studies should be performed.  With 
regard to the veteran's diagnosed diabetes mellitus, 
the examiner should respond to the following question: 
Is it more likely (a greater than 50 percent 
probability), less likely (a less than 50 percent 
probability), or at least as likely as not (50 percent 
probability) that the veteran's diabetes had onset 
during his 20 years of active service which ended in 
November 1990 or that diabetes was manifested during 
the one year period after his separation from active 
service in November 1990?  A rationale for the opinion 
expressed should be provided.

3.	 The RO should arrange for the veteran to be evaluated 
by a specialist in cardiology.  It is imperative that 
the examiner review the pertinent medical evidence in 
the claims file and a copy of this REMAND.  All 
indicated diagnostic studies should be performed.  The 
examiner should determine the current severity of the 
veteran's arteriosclerotic heart disease with angina 
pectoris and hypertension and report clinical findings 
in terms of the criteria for rating arteriosclerotic 
heart disease and hypertension set forth above in this 
REMAND.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran on any issue, he and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case and an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to assist the veteran and to obtain clarifying 
medical information.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.
 
The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                     
______________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



